Citation Nr: 0823452	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-02 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
right patella and osteoarthritis, currently evaluated as 20 
percent disabling. 



REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, wherein the RO, in part, continued a 10 
percent rating assigned to the service-connected 
chondromalacia of the right patella and osteoarthritis.  The 
veteran timely appealed the RO's October 2004 rating action 
to the Board. 

By a December 2005 rating action, the RO increased the 
evaluation assigned to the service-connected chondromalacia 
of the right patella and osteoarthritis from 10 to 20 
percent, effective February 9, 2004, the date of receipt of 
the appellant's claim for increased compensation for said 
disability.  Since this increase did not constitute a full 
grants of the benefits sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On VA Form 9, received by the RO in January 2006, the veteran 
requested a hearing before a Veterans Law Judge (VLJ) in 
Washington, DC (i.e., Central Office (CO) hearing).  
Thereafter, the veteran's CO hearing was scheduled for July 
12, 2007.  In a facsimile from the veteran to the Board, 
dated June 20, 2007, she requested that her CO hearing be 
postponed due to her immigration status.  As a result, her CO 
hearing was re-scheduled for July 2, 2008.  In the interim, 
however, the veteran had requested a hearing before a VLJ at 
the Chicago, Illinois RO (i.e., Travel Board (TB) hearing), 
in lieu of a CO hearing.  

In light of the above circumstances the Board concludes that 
a remand for a Travel Board hearing is necessary.  See 38 
C.F.R. §§ 20.703, 20.704, 20.1304(a) (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel 
Board hearing at the Chicago, Illinois 
RO, per her request.  Appropriate 
notification should be given to the 
appellant and her representative, 
Illinois Department of Veterans 
Affairs, and such notification should 
be documented and associated with the 
claims folders.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




